[Cite as In re T.C., 2020-Ohio-4872.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

IN RE: T.C.                                            C.A. Nos.     20AP0015
       E.C.                                                          20AP0016



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF WAYNE, OHIO
                                                       CASE Nos. 2018 JUV-C 000006
                                                                  2018 JUV-C 000007

                                 DECISION AND JOURNAL ENTRY

Dated: October 13, 2020



        TEODOSIO, Judge.

        {¶1}     Appellant, A.G. (“Mother”), appeals from a judgment of the Wayne County Court

of Common Pleas, Juvenile Division, that placed her minor children in the permanent custody of

Wayne County Children Services Board (“CSB”). This Court affirms.

                                                  I.

        {¶2}     Mother is the biological mother of three children. Her oldest child is in the legal

custody of his father and is not a party to this appeal. This appeal involves Mother’s younger

children: T.C., born April 15, 2005; and E.C., born August 24, 2007. The children’s father

(“Father”) did not appeal from the trial court’s judgment.

        {¶3}     On December 17, 2017, T.C. and a friend were raped by an armed stranger who

forced his way into the home. CSB offered Mother assistance, but Mother did not follow through

with medical and mental health treatment for T.C. and refused to cooperate with CSB to develop
                                                2


a safety plan. CSB also became concerned that Mother was using illegal drugs and failing to meet

the basic needs of her children.

       {¶4}    CSB filed complaints on January 1, 2018, alleging that T.C. was an abused,

neglected, and dependent child and that E.C. was a neglected and dependent child. On February

22, 2018, T.C. was adjudicated as an abused, neglected, and dependent child and E.C. was

adjudicated dependent. They were both later placed in the temporary custody of CSB.

       {¶5}    The case plan had several reunification goals for Mother, including obtaining

mental health and substance abuse assessments and following any reasonable treatment

recommendations; supporting her children’s counseling and engaging in family counseling; and

obtaining safe and stable housing. During the two next years, however, Mother did little to comply

with the case plan.

       {¶6}    During the first several months of this case, Mother missed most court hearings and

meetings with CSB. Mother later began cooperating with the agency on a sporadic basis.

Although CSB provided her with a referral to a psychologist, Mother missed five of her scheduled

appointments for a mental health assessment. She finally completed the mental health assessment

on December 12, 2018.

       {¶7}    Mother’s mental health assessment was performed by a psychologist who had been

licensed for 25 years. She diagnosed Mother with adjustment disorder with mixed anxiety and

depressed mood and noted that Mother also demonstrated histrionic and avoidant personality traits.

The evaluation further noted that Mother had refused to get counseling in the past and tended to

use denial and projection of blame on others as her major coping skills. The psychologist

recommended that Mother engage in ongoing counseling and medication management to control

her anxiety and depression. Mother did not comply with those recommendations.
                                                3


       {¶8}    During her mental health assessment, Mother admitted to a long history of illegal

drug use, including regular methamphetamine use as recently as a few months earlier, but she

denied any current drug use. Mother had never engaged in substance abuse treatment, however,

because she did not want to be labeled as a drug user. The psychologist expressed concern that

Mother “tended to minimize her drug usage and did not appear to be aware of the impact of her

drug use on her children.” She ultimately opined that “there is a high probability of [Mother]

having a substance dependence disorder.” The written evaluation emphasized that “[i]t is vital

[Mother] be involved in drug and alcohol assessment and treatment. Her more subtle symptoms

are conducive to addictive behaviors and place her at risk for ongoing substance abuse and possible

dependence.”

       {¶9}    Mother did not complete a drug and alcohol assessment until July 9, 2019 and did

not follow through with the recommendation for ongoing treatment. Mother submitted less than

30 percent of her required drug screens. Moreover, when Mother did submit samples for screening,

she always tested positive for illegal drugs, including methamphetamines, amphetamines, and

cocaine.

       {¶10} On November 25, 2019, CSB moved for permanent custody, alleging that both

children had been in its temporary custody for at least 12 months of a consecutive 22-month period

and that permanent custody was in their best interest. Following a hearing, the trial court

terminated parental rights and placed T.C. and E.C. in the permanent custody of CSB. Mother

appeals and raises one assignment of error.
                                                 4


                                                 II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT’S DECISION GRANTING PERMANENT CUSTODY OF
       THE CHILDREN TO [CSB] WAS AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE.

       {¶11} Mother asserts that the trial court’s permanent custody decision was against the

manifest weight of the evidence. Before a juvenile court may terminate parental rights and

award permanent custody of a child to a proper moving agency it must find clear and convincing

evidence of both prongs of the permanent custody test: (1) that the child is abandoned; orphaned;

has been in the temporary custody of the agency for at least 12 months of a consecutive 22-month

period; the child or another child in a parent’s custody has been adjudicated abused, neglected, or

dependent on three separate occasions; or the child cannot be placed with either parent within a

reasonable time or should not be placed with either parent, based on an analysis under R.C.

2151.414(E); and (2) that the grant of permanent custody to the agency is in the best interest of the

child, based on an analysis under R.C. 2151.414(D).                See R.C. 2151.414(B)(1) and

2151.414(B)(2); see also In re William S., 75 Ohio St. 3d 95, 99 (1996).

       {¶12} When determining whether a permanent custody judgment is against the manifest

weight of the evidence, this Court “weighs the evidence and all reasonable inferences, considers

the credibility of witnesses and determines whether in resolving conflicts in the evidence, the

[finder of fact] clearly lost its way and created such a manifest miscarriage of justice that the

[judgment] must be reversed and a new [hearing] ordered.” (Internal citations omitted.) In re T.K.,

9th Dist. Summit No. 28720, 2017-Ohio-9135, ¶ 7. When weighing the evidence, this Court “must

always be mindful of the presumption in favor of the finder of fact.” Eastley v. Volkman, 132 Ohio

St.3d 328, 2012-Ohio-2179, ¶ 21.
                                                  5


       {¶13} The trial court found that the first prong of the permanent custody test was satisfied

because T.C. and E.C. had been in the temporary custody of CSB for at least 12 months of a

consecutive 22-month period. See R.C. 2151.414(B)(1)(d). Mother does not challenge that

finding, which was supported by the record. The facts are not disputed that, at the time CSB moved

for permanent custody, both children had been in its temporary custody for more than 20 months

of the prior 22-month period.

       {¶14} Next, the trial court found that permanent custody was in the best interest of both

children. When determining the children’s best interest under R.C. 2151.414(D), the juvenile court

must consider all relevant factors, including the interaction and interrelationships of the children,

their wishes, the custodial history of the children, and the need for permanence in their lives.1

R.C. 2151.414(D)(1)(a) - (d); In re R.G., 9th Dist. Summit Nos. 24834 and 24850, 2009-Ohio-

6284, ¶ 11.

       {¶15} Mother’s interaction with T.C. and E.C. was limited to weekly visits that were

always supervised because, other than a few mental health counseling sessions, Mother failed to

address her mental health or drug problems during this two-year case. Moreover, because Mother

did not attend visits on a consistent basis, CSB removed her from the visitation schedule numerous

times during that two-year period. When Mother was on the visitation schedule, she attended

approximately half of the visits that were scheduled for her.

       {¶16} The children were initially placed together but were later placed in separate foster

homes because of their mental health needs and tendency to compete with each other in destructive

ways, such as self-harming behaviors. In their separate foster homes, T.C. and E.C. were engaged


       1
          Although R.C. 2151.414(D)(1)(e) also requires the court to consider whether any of the
factors set forth in R.C. 2151.414(E)(7) to (11) apply to the facts of the case, none of those factors
are relevant here.
                                                6


in ongoing counseling and their behavior and school performance had improved. CSB presented

evidence that both children would require ongoing counseling and a stable environment.

       {¶17} The children’s current foster families had been ensuring that they visit each other

on a regular basis and planned to continue doing so. Although the foster families had not expressed

a desire to adopt either child, they were committed to providing each child with a stable home on

a long-term basis until the children can be adopted.

       {¶18} The children’s wishes were expressed through their court-appointed counsel. The

children were ages 15 and almost 13 years old by the end of the hearing. They had each “discussed

their positions with [counsel] in depth” and told her that they did not wish to have any further

contact with Mother or Father and wanted CSB’s motion for permanent custody to be granted.

Each child believed that Mother was continuing to abuse drugs, despite her attempts to conceal the

problem from them, and they did not think that Mother was likely to control her drug addiction.

       {¶19} The guardian ad litem also opined that permanent custody was in the best interest

of both children. She also emphasized Mother’s ongoing drug use and noted her disappointment

that Mother had two years to work on the case plan but made little effort to address her substance

abuse problem.

       {¶20} The custodial history of T.C. and E.C. has included two years of living in CSB’s

temporary custody and moving between temporary placements. Both children suffered from

mental health and behavioral problems and needed a legally secure permanent placement. Mother

was not prepared to provide them with a stable placement and CSB had been unable to find a

suitable relative or kinship provider who was willing and able to do so. The trial court could not

extend temporary custody beyond the two-year mark and these children did not qualify for a PPLA

placement. See R.C. 2151.353(G) and (A)(5). Although the current foster parents did not express
                                                 7


a desire to adopt these children, they assured the court that they were willing to provide them with

stable homes until an adoptive placement or placements could be found. The trial court reasonably

concluded that permanent custody would achieve a legally secure permanent placement for these

children.

       {¶21} Mother has failed to demonstrate that the trial court’s permanent custody decision

was against the manifest weight of the evidence. Mother’s assignment of error is overruled.

                                                III.

       {¶22} Mother’s assignment of error is overruled. The judgment of the Wayne County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.
                                         8


      Costs taxed to Appellant.




                                             THOMAS A. TEODOSIO
                                             FOR THE COURT



CALLAHAN, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

YU MI KIM-REYNOLDS, Attorney at Law, for Appellant.

DANIEL R., LUTZ, Prosecuting Attorney, and ANDREA D. UHLER, Assistant Prosecuting
Attorney, for Appellee.

MICHELLE BARNES, Guardian ad Litem.